Citation Nr: 0015487	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  97-13 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 based upon 
treatment at a Department of Veterans Affairs (VA) medical 
facility from May 4, 1996, to July 11, 1996.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and sister-in-law


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to October 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  
In February 1999, the Board remanded this case to the RO for 
additional development.


REMAND

As noted by the Board in February 1999, there is a pending 
tort claim between the VA and the veteran being considered 
within the VA General Counsel's Office (General Counsel).  
The "dual adjudication" of analogous claims before both the 
Board and the General Counsel, two offices of the VA, has 
caused difficulties within the VA in the recent past.  Simply 
stated, there has been at least one case involving a 
38 U.S.C.A. § 1151 claim where pertinent records before the 
General Counsel where not before the Board at the time it 
adjudicated the claim.

In February 1999, the Board remanded this case to the RO to 
obtain records that had been associated with the veteran's 
claims folder but were then in the possession of the General 
Counsel.  These records have been obtained.  Nevertheless, 
the Board believes that additional information is required 
from the General Counsel to insure that all pertinent records 
regarding this claim are before the Board at this time.  This 
would include any medical reports generated by the tort claim 
litigation.  In light of all of the above considerations, the 
case is REMANDED for the following actions:

1.  The RO should request the General 
Counsel to state whether any additional 
medical information or pertinent records 
have been obtained or generated by their 
office regarding the veteran's tort 
action against the VA (expert medical 
opinion reports, etc.).  Copies of 
medical records already associated with 
the veteran's claims files are not 
required.  The status of this claim 
should also be noted.  The response of 
the General Counsel should be in writing.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran that have not been previously 
secured.  The appellant has the right to 
submit additional evidence and argument 
on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).







